STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                   FILED
In re J.T. and C.H.                                                           September 3, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
No. 20-0151 (Raleigh County 18-JA-228-D and 18-JA-229-D)                            OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Mother K.T., by counsel P. Michael Magann, appeals the Circuit Court of
Raleigh County’s January 3, 2020, order terminating her parental rights to J.T. and C.H.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a
response in support of the circuit court’s order. The guardian ad litem (“guardian”), Timothy
Lupardus, filed a response on behalf of the children in support of the circuit court’s order.
Intervenor foster parent R.J., by counsel Winifred Bucy, also filed a response in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating her
parental rights rather than granting her a post-dispositional improvement period.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In September of 2018, the DHHR filed an abuse and neglect petition alleging that after
C.H. was born drug-exposed the DHHR implemented several months of in-home safety services
to protect the children, but petitioner’s continued substance abuse resulted in the filing of the
underlying petition. According to the DHHR, C.H. was born with methamphetamine,
amphetamine, and tetrahydrocannabinol in his system in June of 2018, and petitioner tested
positive for methamphetamine in August of 2018. The DHHR alleged that petitioner claimed,
“someone put meth in a jug of tea at the house where [she and the children] were staying and that’s
how the substance got into her.”


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
         Prior to the adjudicatory hearing in May of 2019, petitioner tested positive for
methamphetamine again. At the hearing, petitioner stipulated to the allegations of substance
abuse. The circuit court accepted the stipulation, adjudicated petitioner as an abusing parent, and
granted her a post-adjudicatory improvement period. The circuit court also ordered that petitioner
undergo a psychological evaluation. Thereafter, a multidisciplinary team (“MDT”) meeting was
held and the MDT adopted petitioner’s case plan that required her to submit to random drug
screening, attend supervised visitations, and participate in adult life skills and parenting classes.
At a review hearing held in August of 2019, the circuit court learned that petitioner tested positive
for methamphetamine, had missed several drug screens, and had missed several supervised
visitations with the children. Further, the circuit court reviewed the results of petitioner’s
completed psychological evaluation, which recommended that petitioner complete long-term
inpatient drug treatment. The circuit court then ordered petitioner to submit applications for a long-
term inpatient drug treatment program by August 16, 2019, or it would grant a motion to terminate
her improvement period. Further, the circuit court suspended all supervised visitations due to
petitioner’s drug use. At the next review hearing held in September of 2019, petitioner failed to
appear, and the circuit court terminated her improvement period.

         Prior to the dispositional hearing in December of 2019, the DHHR filed a court summary
requesting the termination of petitioner’s parental rights. At the hearing, a DHHR worker testified
that petitioner never obtained inpatient drug treatment, despite the circuit court’s order to do so.
He further testified that petitioner missed more than fifty drug screens as well as ten supervised
visitations during her post-adjudicatory improvement period prior to the visits being suspended.
Petitioner testified that she attempted to find inpatient drug treatment for two and a half weeks
after the MDT adopted her case plan but could not find a program that would admit both her and
C.H.’s father. However, petitioner testified that she recently found a program that would admit her
and C.H.’s father, but she was unable to obtain billing information from the DHHR worker to
secure placements for the program. When questioned by the guardian about her drug use, petitioner
denied abusing methamphetamine while pregnant with C.H. and denied using methamphetamine
during the pendency of the case. She further stated that she only stipulated to the allegations in the
petition at adjudication to avoid the termination of her parental rights. In response to petitioner’s
argument that she should attend inpatient drug rehabilitation, the circuit court noted

       [The Court]: What good is rehab going to do? She’s never tested positive for meth.
                    She doesn’t know how it got in her. She’s not a drug addict so why go
                    to rehab?

                               ....

                      [Y]ou go to rehab and you say those things you’ll get kicked out.
                      There will be no benefit to rehab because these [respondent parents]
                      continue to deny that they have a drug addiction issue.

                               ....

                      [S]o it makes no sense to order continued inpatient rehab when they
                      won’t be compliant with the program, when they won’t even say they

                                                  2
                       have a problem.

Ultimately, the circuit court found that returning the children to petitioner’s care was not in the
children’s best interest because, by petitioner’s “own testimony, [she is] not willing or able to
correct the conditions of abuse . . . [and] won’t admit [she has] a problem.” The circuit court
terminated petitioner’s parental rights by its January 3, 2020, order. Petitioner now appeals that
order.2

        The Court has previously held:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
dispositional improvement period. She further asserts that she was unable to secure inpatient drug
treatment during her post-adjudicatory improvement period but found a program that would admit
her by the dispositional hearing. Petitioner asserts that she testified at the dispositional hearing that
she would fully participate in a second improvement period as she had secured inpatient drug
treatment. According to petitioner, these circumstances warranted the granting of another
improvement period. We disagree.

        West Virginia Code § 49-4-610(3)(B) provides that the circuit court may grant a parent a
post-dispositional improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” Further, since
petitioner was previously granted a post-adjudicatory improvement period during the proceedings,
she was required to “demonstrate[] that since the initial improvement period, [she] ha[d]
experienced a substantial change in circumstances [and] . . . due to that change in circumstances,
[she was] likely to fully participate in the improvement period.” W. Va. Code § 49-4-610(3)(D).
We have noted that “West Virginia law allows the circuit court discretion in deciding whether to
grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345
(2015). Here, petitioner testified at the dispositional hearing that she did not abuse substances


        J.T.’s father’s parental rights and C.H.’s father’s parental rights were also terminated
        2

below. The permanency plan for the children is adoption by intervenor foster parent R.J.
                                                   3
while pregnant with C.H. and denied abusing methamphetamine during the course of the
proceedings. Petitioner made these claims despite lab results to the contrary and her stipulation to
the allegations of substance abuse at adjudication. We have previously held that failure to
acknowledge the issues of abuse and neglect renders an improvement period an “exercise in
futility.” In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted).
Below, the circuit court aptly explained that granting petitioner a second improvement period so
she could attend inpatient drug treatment would be futile given her complete denial of her
substance abuse addiction and resulting conditions of abuse and neglect. In fact, the circuit court
found that petitioner would likely not be accepted into a program or would be removed from such
a program for her failure to acknowledge her addiction. The circuit court correctly considered
petitioner’s past performance in her post-adjudicatory improvement period as convincing evidence
that she would not comply with services, especially considering the lack of any change in her
situation with her failure to acknowledge her drug addiction. Accordingly, we find that the circuit
court did not err in denying petitioner’s motion for an improvement period.

        Petitioner also argues that the circuit court erred in terminating her parental rights to the
children by finding that there was no reasonable likelihood that the conditions of neglect or abuse
could be substantially corrected in the near future because she “had been complying with some of
the goals of her improvement period and family case plan.” We find that petitioner is entitled to
no relief.

         Petitioner recognizes that West Virginia Code § 49-4-604 provides that circuit courts may
take the drastic step of terminating a parent’s parental rights when “there is no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected in the near future”
and termination of the parent’s parental rights is necessary for the welfare of the children. Id. She
further concedes that circuit courts are not required to employ a less-restrictive alternative to the
termination of a parent’s parental rights upon finding that that there is no reasonable likelihood
that the conditions of neglect or abuse can be substantially corrected in the near future. See Syl.
Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (holding that termination of parental
rights, “the most drastic remedy” in abuse and neglect cases, may be employed “when it is found
that there is no reasonable likelihood . . . that conditions of neglect or abuse can be substantially
corrected”). West Virginia Code § 49-4-604(d)(3) provides that there is “[n]o reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected” when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical, mental
       health, or other rehabilitative agencies designed to reduce or prevent the abuse or
       neglect of the child, as evidenced by the continuation or insubstantial diminution
       of conditions which threatened the health, welfare, or life of the child.

       Clearly, petitioner failed to respond to or follow through with a reasonable family case plan
during the proceedings below. Petitioner was granted an improvement period, a case plan was
formulated that required her to complete inpatient drug treatment, and she instead chose to place
the convenience of being in the same program with C.H.’s father over the requirement to attend
and complete an inpatient drug treatment program. Additionally, as discussed above, petitioner
recanted her prior admissions at the final dispositional hearing and denied all drug use, thereby

                                                 4
thwarting any efforts to address the conditions of abuse and neglect. The record fully supports the
finding that there was no reasonable likelihood that the conditions of neglect or abuse could be
substantially corrected, and that termination of petitioner’s parental rights was necessary for the
children’s welfare. Accordingly, we find no error in the circuit court’s decision to terminate
petitioner’s parental rights, rather than impose a less-restrictive dispositional alternative.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 3, 2020, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: September 3, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                5